DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 02/18/2021. Claims 1-3, 8-10 and 15-17 were amended; no claim was cancelled or added in a reply filed 07/15/2021. Therefore claims 1-20 are currently pending and subject to the Allowability Notice below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2019, 02/03/2021 and 06/25/2021 were considered by the examiner.
Response to Arguments
Applicant’s arguments, see remarks p. 10-11, filed 07/15/2021, with respect to section 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
In regards to 101, Examiner finds the abstract idea determining an availability for an accommodation which is a certain method of organizing human activity to be integrated into a practical application by training a computer model based on availability of accommodations before receiving a search query for accommodations, listing the all available accommodations and then once an availability criterion is selected, the available accommodations are re-ranked based on the availability computer model. 
In regards to Novelty and Nonobviousness, Examiner is unaware of prior art, alone or in combination which teaches all the limitations of independent claims 1, 8 and 15 as recited. 
The closest prior art is Rozell (US 2011/0106583). Rozell is directed towards system and method for indexing travel a accommodations in a network environment. It identifies a plurality of hotel properties and assigns a hotel marketability index score to one or more of the properties such that one or more of the properties may be ranked. Rozell discloses calculating a predictive computer model for the requested date range for the accommodations and ranking said accommodations. However, Rozell does not disclose the predictive available model as recited in the claims nor does it disclose training the predictive model and the rest of the limitations recited in the independent claims.
The closest prior art is Diaz (US 2013/0031506). Diaz is directed towards receiving input specifying one or more hotel search parameters, obtaining hotel search results responsive to the input and presenting the hotel search results in a first region of an interface. Diaz discloses re-sorting hotel accommodations based different criteria but does not disclose re-sorting the accommodations based on an availability criterion which triggering the application of the availability predictive model to the ranked accommodations.
The closest prior art is McGraw-hill, “Textbook of Front Office Management and Operation”, Copyright 2008, Hereinafter “McGraw”. McGraw is directed towards forecasting room availability for hotels. McGraw discloses using past booking histories to forecast the availability of hotel rooms. However, it does not disclose training the predictive computer model for each accommodation comprising a probability function that represents a relationship between at least one characteristic of a given day of the year and availability of the accommodation on the given day nor does it teach applying the predictive model when an availability criterion is chosen by the user. 
The closest prior art is Windeler (US 2014/0156183). Windeler is directed towards system and method of predicting the availability of parking spaces. Winderler discloses a machine learning predictive model for predicting the availability of parking spaces. However, the machine learning 
The closest prior art is Anindya Ghose, “Designing Ranking Systems for Hotels on Travel Search Engines by Mining User-Generated and Crowdsourced Content”, published by Marketing Science Vol. 31, No.3, May-June 2012, hereinafter “Ghose”. Ghose discloses how social media can be mined and incorporated into a demand estimation model in order to generate a new ranking system in product search engines. Ghose discloses ranking accommodations but it does not rank the accommodation how it is claimed in the current claims nor does it disclose other limitations of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628